Papers in File (1836-40): (1) Bill of complaint, order for injunction; (2) exhibits referred to in bill of complaint: (a) copy of deed— Joseph Bertrand and others to John Silsbe and Daniel G. Garnsey; (b) copy of deed— John Silsbe and wife to Daniel G. Garnsey; (c) copy of deed— John Silsbe and wife to Daniel Inglis; (d) contract of sale— John Hudson and Daniel G. Garnsey and assignment— Daniel G. Garn-sey to John F. Wight; (e) copy of release— John Silsbe and wife to John M. Barbour; (g) bond— Joseph Bertrand,' Jr., to Daniel G. Garnsey; (3) writ of injunction and return; (4) writ of subpoena and return; (j) sheriff’s bill of fees; (6) affidavit of non-residence; (7) supplemental bill addressed “To the Honorable Elon Farnsworth, Chancellor of the State of Michigan”; (8) writ of subpoena and return; (9) motion for decree pro confesso; (10) demurrer; (11) affidavit of publication and motion to take bills as confessed; (12) answer of Joseph Bertrand, Jr.; (13) answer of Joseph Bertrand, Sr.; (14) answer of Benjamin H. Bertrand; (15) answer of John Silsbe; (16) motion to take bills as confessed; (17-20) replications; (21) motion for reference to take testimony; (22) answer of John M. Barbour; (23) replication; (24) motion for rule on commissioners to return testimony; (25) affidavits of special commissioners; (26) depositions of Daniel G. Garnsey, John G. Bond, and Edwin S. Garnsey, and various exhibits; (27) deposition envelope; (28) motion by Daniel Goodwin to strike his name as solicitor; (29) final decree signed by Chancellor Farns-worth.
Chancery Case 228 of 1836.